Citation Nr: 1600226	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  08-12 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable disability rating for tinea genitocruralis, prior to May 29, 2009.

2.  Entitlement to a disability rating in excess of 10 percent for tinea genitocruralis, beginning May 29, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to January 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

1.  Prior to May 29, 2009, the Veteran's tinea genitocruralis was manifested by itching, shedding, crusting, and abnormal texture in the groin area covering less than one percent of the entire body and no exposed areas; no systemic therapy was required and the Veteran treated his skin disorder with topical therapy only.

2.  Beginning May 29, 2009, the Veteran's tinea genitocruralis was manifested by ulcer formation, shedding, itching, crusting, swelling, pain, and hyperpigmentation in the groin area covering at most five percent of the entire body and no exposed areas; no systemic therapy was required and the Veteran treated his skin disorder with topical therapy only.


CONCLUSIONS OF LAW

1.  Prior to May 29, 2009, the criteria for a compensable evaluation for tinea genitocruralis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7899-7813 (2015).

2.  Beginning May 29, 2009, the criteria for an evaluation in excess of 10 percent, for tinea genitocruralis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7899-7813 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's May 2006 and May 2008 letters to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

Additionally, these letters to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, these letters informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening affected his employment.  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, identified VA and private treatment records, and Social Security Administration (SSA) records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the June 2006, May 2009, December 2009, and March 2013 examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of the claimed disability.  Id.  Although the Veteran initially requested a hearing before the Board in his April 2008 VA Form 9, he later elected to have a hearing before the RO in lieu of a hearing before the Board.  The Veteran testified at the RO hearing in October 2008.

In April 2012, the Board remanded the Veteran's claim because the RO failed to issue a supplemental statement of the case addressing evidence in the first instance.  The April 2012 remand directives also instructed the RO to obtain outstanding private medical records, VA medical records, and SSA records.  With regard to the supplemental statement of the case, the remand directives required the RO to include a summary of and to discuss all evidence received since the June 2009 supplemental statement of the case, to include a March 2010 VA skin examination.  The RO obtained all outstanding medical records but failed to discuss the March 2010 VA examination in its April 2013 supplemental statement of the case.

In March 2014, the Board again remanded the Veteran's claim for the RO to issue a supplemental statement of the case addressing the March 2010 VA examination or, if a March 2010 VA examination did not exist, to document such in a formal finding of unavailability.  A September 2014 formal finding of unavailability memorandum outlined that a March 2010 skin examination did not exist, and the RO issued an October 2014 supplemental statement of the case and returned the Veteran's claim to the Board.  As such, the Board finds that there has been substantial compliance with its April 2012 and March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Notably, the evidence reflects that there was no March 2010 VA examination and that the confusion stemmed from an invoice dated March 2010, which was sent from a private, contracted physician to VA for medical services rendered at the skin examination conducted in December 2009.

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 556 U.S. 369 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Service connection for tinea genitocruralis has been in effect since January 1971 and was initially rated as noncompensable.  In a June 2009 supplemental statement of the case, the RO increased the Veteran's disability rating to 10 percent based on the results of a May 29, 2009, VA examination.  The Veteran claims his diagnosed tinea genitocruralis warrants a compensable rating prior to May 29, 2009, and a rating in excess of 10 percent beginning May 29, 2009.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Veteran's skin disorder has been rated under Diagnostic Code 7813, which addresses dermatophytosis, to include fungal infections of the skin, such as tinea genitocruralis.  See 38 C.F.R. §§ 4.20, 4.118 (2015).  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement or scars of the head, face, or neck under Diagnostic Code 7800; as scars under Diagnostic Codes 7801 through 7805; or as dermatitis under Diagnostic Code 7806, depending on the predominant disability.  Id.  The Veteran's service-connected tinea genitocruralis has been rated as dermatitis under 38 C.F.R. § 4.118, Diagnostic Code 7806 because there is no scarring or disfigurement associated with his skin disorder.

Under Diagnostic Code 7806, a noncompensable evaluation is warranted where dermatitis or eczema covers less than five percent of the entire body or less than five percent of exposed areas affected and no more than topical therapy was required during the previous twelve month period.  A 10 percent evaluation is assigned when dermatitis or eczema is at least five percent, but less than twenty percent, of the entire body, or at least five percent, but less than twenty percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 percent evaluation is assigned when twenty to forty percent of the entire body or twenty to forty percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past twelve month period.  Id.  A 60 percent evaluation is assigned when more than forty percent of the entire body or more than forty percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the previous twelve month period.  Id.

At a June 2006 VA examination, the examiner documented that the Veteran's skin disorder caused itching, shedding, and crusting in the genital area and that his skin disorder did not affect any areas exposed to the sun.  The described symptoms occurred intermittently, as often as daily, with each occurrence lasting several days; the number of attacks within the past year was numerous.  The Veteran's ability to perform daily functions during flare-ups was not affected, there was no functional impairment resulting from his skin disorder, and the Veteran indicated he had not received any treatment for his skin disorder over the past year.  On examination, the examiner noted there was tinea genitocruralis on the Veteran's bilateral groin, medial thighs, and scrotum; there was no scarring.  The skin disorder had the following characteristics: exfoliation, crusting, and abnormal texture of less than six square inches; there was no ulceration, tissue loss, induration, inflexibility, hypo- or hyperpigmentation, or limitation of motion.  Skin lesion coverage relative to the whole body was less than one percent and none of the lesions were present in exposed areas.

At an October 2008 RO hearing, the Veteran testified that his skin disorder acted up when the weather was warm or when he was stressed, resulting in a rash on his groin, which caused the area to become inflamed and prevented him from "going anywhere" or "doing much."  The Veteran reported using baby powder and udder balm to prevent his skin from drying out and breaking out in a rash with blisters.

At a May 2009 VA examination, the Veteran stated his symptoms consisted of ulcer formation, itching, shedding, crusting, swelling, and pain in the groin area bilaterally.  The skin disorder did not involve any areas exposed to the sun and there was no exudation.  Symptoms occurred intermittently, as often as every two weeks, with each occurrence lasting five days; the Veteran reported at least 25 attacks in the past year.  During flare-ups, the Veteran's ability to perform daily functions was diminished; he had to stay in bed with a fan on and aimed at his groin region to help dry the skin and decrease swelling.  The Veteran indicated he used udder balm twice daily and that in the past he treated his symptoms with topical and oral steroids and a topical antibiotic ointment.  He reported his most recent flare-up was in December 2008 and that he took care of the lesions by showering two to four times daily, patting the area dry, laying in bed with a fan on and aimed at the groin to dry the skin, and applying udder balm and baby powder to the affected area.  He stated he was unable to wear pants or underwear during flare-ups because they exacerbated his skin disorder.  He indicated he had lichenification of the skin in the groin area and often experienced flares with the appearance of "bumps, crusting and discharge," and that care of his chronic skin disorder involved a time consuming daily ritual.  On examination, the examiner documented tinea genitocruralis in the inguinal regions, bilaterally, with the following characteristics: disfigurement, hyperpigmentation of more than six square inches, and abnormal texture of more than six square inches.  Skin lesion coverage relative to the whole body was five percent, and there were no skin lesions in exposed areas or any scars present. 

At a December 2009 VA examination, the examiner found no active lesions such as itching, scaling, or ulcer formation.  The Veteran reported his skin disorder had not bothered him and the only functional impairment was when it was flaring-up and he was unable to work or wear certain clothes.  On examination, there was brownish discoloration in the groin consistent with inactive tinea cruris.  There was no ulceration, crusting, exfoliation, induration, tissue loss, abnormal texture, hypopigmentation, abnormal texture, limitation of motion, or disfigurement.  There were no exposed areas; lesions to the whole body were about two percent and the area was hyperpigmented greater than six square inches.

At a March 2013 VA examination, the Veteran indicated he had not had any flare-ups of active tinea infection since moving to a cooler climate; the Veteran did not recall when he last had a flare-up.  He reported taking care of his groin area with udder balm and corn starch baby powder.  No prescription medications, topical or oral, were required and none were used during the last year.  On physical examination, there were no active lesions or scars.  There was hyperpigmentation of the skin in the groin area where he had an infection in the past which covered less than five percent of his total body area; there were no exposed hyperpigmented areas.

Prior to May 29, 2009, there is no objective medical evidence that the Veteran's tinea genitocruralis covered five percent or more of his entire body, five percent or more of exposed areas, or that he required any systemic therapy, such as corticosteroids or other immunosuppressive drugs, to control his symptoms.  At his June 2006 VA examination, the examiner explicitly documented that the Veteran's tinea genitocruralis covered less than one percent of the Veteran's entire body and did not cover any exposed areas.  Although the Veteran reported at his May 2009 VA examination that he had been treated with oral steroids in the past, the Veteran did not allege and there is no objective medical evidence of record that he was treated with systemic therapy during the period on appeal.  In fact, prior to May 29, 2009, and during the period on appeal, the Veteran only indicated that he treated his tinea genitocruralis with topical therapy, such as udder balm and baby powder.  As such, prior to May 29, 2009, a compensable rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Beginning May 29, 2009, a rating in excess of 10 percent is not warranted.  At his May 2009, December 2009, and March 2013 VA examinations, the Veteran denied systemic therapy and indicated he only treated his skin disorder with topical therapy, such as baby powder and udder balm.  The May 2009 VA examiner noted that the Veteran's skin disorder covered five percent of his total body, yet at the December 2009 and March 2013 VA examinations, the examiners documented that his skin disorder covered less than five percent of his entire body.  The results of the May 2009 VA examination are consistent with a 10 percent disability rating; the results of the December 2009 and March 2013 VA examinations align with a noncompensable rating, however, the Board declines to reduce the Veteran's already assigned 10 percent rating.  Accordingly, a disability rating in excess of 10 percent, beginning May 29, 2009, is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806.

As previously noted, Diagnostic Code 7813provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, or scars under Diagnostic Codes 7801, 7802, 7804, 7805, or dermatitis under Diagnostic Code 7806, depending on the predominant disability.  38 C.F.R. § 4.118.  The Board has also considered whether rating the Veteran's skin disorder under an alternative diagnostic code would result in a more favorable outcome.  However, as discussed above, the evidence of record does not reflect that the Veteran's skin disorder, which has only affected the Veteran's groin area, has resulted in any disfigurement of the head, face, or neck, or any scarring whatsoever.  As such, all other potentially applicable diagnostic codes referenced under Diagnostic Code 7813 do not contemplate the Veteran's symptoms.

The Board has also considered whether staged ratings would be appropriate.  While there may have been day-to-day fluctuations of the Veteran's skin disorder, the evidence of record shows no distinct time period during which the Veteran's symptoms have varied to such an extent that a compensable rating prior to May 29, 2009, or a rating greater than 10 percent beginning May 29, 2009, would be warranted under any diagnostic code.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected tinea genitocruralis has been evaluated under Diagnostic Code 7813, which in turn rates the Veteran's skin disorder based on the predominant disability.  In this case, the Veteran's predominant disability is analogous to symptoms of dermatitis or eczema, skin disorders with similar symptoms to the Veteran's tinea genitocruralis.  See 38 C.F.R. §§ 4.20, 4.118, Diagnostic Codes 7806, 7899-7813.  During the periods on appeal, the Veteran's tinea genitocruralis was manifested by ulcer formation, shedding, itching, crusting, swelling, pain, and hyperpigmentation in the groin area.  The ratings assigned reasonably describe the Veteran's disability level and symptomatology, and the Veteran has not reported any symptoms not contemplated by the schedular criteria.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

The Board has considered the benefit of the doubt doctrine, however, as the evidence is against the Veteran's claim for a compensable rating prior to May 29, 2009, or a rating in excess of 10 percent beginning May 29, 2009, the doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

ORDER

Prior to May 29, 2009, a compensable evaluation for tinea genitocruralis is denied.

Beginning May 29, 2009, an evaluation in excess of 10 percent for tinea genitocruralis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


